Citation Nr: 1418572	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  He died in June 2007 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant requested a personal hearing in June 2008, but she canceled the hearing the following month.

In May 2013, the Board remanded the matter for additional notice.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends the cause of the Veteran's death is related to his Vietnam service to include Agent Orange exposure.  She asserts treatment records from the Ann Arbor VA Medical Center (VAMC) and Traverse City VA OPC support her claim.  Since the claims file contains no records from OPC and only some, but not all, VAMC records were obtained, additional development is needed.  Essentially, outstanding VA treatment records must be obtained because they are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the file, even if not physically, and therefore must be obtained and considered if potentially relevant

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of treatment records related to the Veteran's COPD from the Traverse City OPC and associate them with the file.  Also, obtain copies of Ann Arbor VAMC records related to COPD prior to August 2001 and from March 2004 until the time of his death in June 2007.

2.  Next, ensure all requested development has been completed and undertake any additional development deemed necessary prior to readjudicating the claim.

3.  Once all development is completed, readjudicate the claim in light of all additional evidence.  If the benefit remains denied, send the appellant and her representative a supplemental statement of the case (SSOC) and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



